


Exhibit 10.1
November 13th, 2014


Super Micro Computer, Inc.
980 Rock Avenue
San Jose, California 95131
Attention: Legal Department


Re: Extension of Maturity Date


Ladies and Gentlemen:


Reference is made to that certain Loan Agreement dated as of June 17, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Loan Agreement”), between Bank of America, N.A. ("Bank") and
Super Micro Computer, Inc., a Delaware corporation ("Borrower"). Capitalized
terms used and not otherwise defined herein shall have the ascribed meanings as
set forth in the Loan Agreement.


Currently the maturity date of the credit accommodations provided by Bank to
Borrower pursuant to the Loan Agreement as set forth in the first sentence of
Section 1.2 of the Loan Agreement is November 15, 2014 (“Maturity Date”).
Borrower has requested that the Maturity Date be extended and Bank has agreed to
extend the Maturity Date to November 15, 2015.
Notwithstanding the terms and conditions set forth in the Loan Agreement,
Borrower and Bank hereby agree that the date “November 15, 2014” in the first
sentence of Section 1.2 of the Loan Agreement is changed to “November 15, 2015”.
By its agreement hereto, Borrower agrees to pay to Bank an extension fee in the
amount of $60,000 which shall be due and payable in full upon the execution of
this letter agreement by Borrower and Bank.
The extension and agreements set forth herein shall be limited precisely as
written and shall not be deemed to be an extension or an agreement to any other
act by Borrower which is prohibited by the Loan Agreement. Except as
specifically provided
above, the extension and agreements set forth herein shall not constitute a
waiver or modification of any of the terms of the Loan Agreement.
Regards,


BANK OF AMERICA, N.A.
By: /S/ Thomas R. Sullivan
Name: Thomas R. Sullivan
Title: Senior Vice President



    



--------------------------------------------------------------------------------




Acknowledged and agreed to
this 15 day of November, 2014:




SUPER MICRO COMPUTER, INC.,
a Delaware corporation
By: /s/Howard Hideshima___
Name:    Howard Hideshima
Title: CFO                         



    

